DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 18-22 are subject under examination.

Allowable Subject Matter
Claims 1-15, 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Prior art fails to teach the combination of “b)    generating a control advertisement message including the ring node's CW-Ring-SID and AC-Ring-SID; and c)    advertising the control advertisement message, via an interior gateway protocol, for receipt by other ring nodes belonging to the ring such that (1) a clockwise multipoint-to-point path (CWP) is defined such that every other one of the ring nodes belonging to the ring can be an ingress for the CWP and such that only the ring node N is an egress for the CWP, and (2) an anti-clockwise multipoint-to-point path (ACP) is defined such that every other one of the ring nodes belonging to the ring can be an ingress for the ACP and such that only the ring node N is an egress for the ACP.” In addition to other limitations of claim 1. 

Regarding claim 15, Prior art fails to teach the combination of “b)    generating a control advertisement message including the ring node's CW-Ring-SID and AC-Ring-SID; and c)  advertising the control advertisement message, via an interior gateway 

Regarding claim 18, Prior art fails to teach the combination of “b)    generating a control advertisement message including the ring node's CW-Ring-SID and AC-Ring-SID; and c)  advertising the control advertisement message, via an interior gateway protocol, for receipt by other ring nodes belonging to the ring such that (1) a clockwise multipoint-to-point path (CWP) is defined such that every other one of the ring nodes belonging to the ring can be an ingress for the CWP and such that only the ring node N is an egress for the CWP, and (2) an anti-clockwise multipoint-to-point path (ACP) is defined such that every other one of the ring nodes belonging to the ring can be an ingress for the ACP and such that only the ring node N is an egress for the ACP.” In addition to other limitations of claim 18. 
Claims 2-14, 19-22 are allowed as being dependent on claim 1 or 15 or 18.
The Closest prior art, Mirsky (US 2019/0273813 A1) teaches in para 0029 mode in  the ring communication network advertise its Node SID, however it doesn’t teach advertising such that (1) a clockwise multipoint-to-point path (CWP) is defined such that every other one of the ring nodes belonging to the ring can be an ingress for the CWP .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416

/AJIT PATEL/Primary Examiner, Art Unit 2416